 1                Brian N. Spector - 010112
             SCHNEIDER & ONOFRY, P.C.
 2          3101 North Central Avenue, Suite 600
                Phoenix, Arizona 85012-2658
 3               Telephone: (602) 200-1295
                     Fax: (602) 230-8985
 4        E-mail: minute-entries@soarizonalaw.com
                bspector@soarizonalaw.com
 5           Attorneys for Debtors Barsano
 6
                      IN THE UNITED STATES BANKRUPTCY COURT
 7
                          IN AND FOR THE DISTRICT OF ARIZONA
 8
        In Re:
 9                                                  Chapter 11
10      EDWARD J. BARSANO AND JEANNE
        BARSANO,                                    No. 2:17-bk-11887-BKM
11
                           Debtors.
12
                                                    REPORT OF PROPERTY SALES
13

14

15

16

17

18

19

20

21           Edward and Jeanne Barsano (the “Barsanos”) hereby report and represent as
22     follows:
23
             1.    On March 29, 2019, Edward and Jeanne Barsano (the "Barsanos") filed a
24
       Chapter 11 Plan of Liquidation Dated March 28, 2019 (the “Plan”) [Doc. No. 221] and
25
       accompanying Disclosure Statement [Doc. No. 222]. The Plan authorizes the Barsanos to
26



     Case 2:17-bk-11887-BKM    Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21          Desc
                                Main Document    Page 1 of 9
 1
       sell their real and personal without further order of the court and for the proceeds to be
 2
       disbursed in accordance with the Plan. Id. The Plan was confirmed on or about May 24,
 3
       2019. [Doc. No. 257.]
 4
              2.     Among the Barsanos’ assets was their home at 10727 E. Monument Drive,
 5
       Scottsdale, AZ 85262 (the “Home”). On or about September 23, 2019, the Barsanos entered
 6
       into a Purchase and Sale Agreement (the “Purchase Contract”) to sell the Home to Gregory
 7
       and Michelle Fazio for a purchase price of $650,000.00. The sale closed on or about October
 8
       18, 2019. Attached hereto as Exhibit A is the escrow agent’s Settlement Statement for the
 9
       sale. The purchase price has been paid in full, distributions have been made to the creditors
10
       whose claims were secured by the Home, and title to the Home has been delivered to the
11
       buyer. Of those sale proceeds remaining after payoff of liens and costs of sale, (i) $150,000
12
       was transferred to the Barsanos as and for their homestead exemption and (ii) $52,385.30
13
       was transmitted to the trust account of undersigned counsel for distribution to creditors in
14
       accordance with the Plan.
15
              3.     On or about September 27, 2019, the Barsanos’ piano was sold through
16
       auctioneer Cunningham and Associates, Inc. generating net proceeds, after sales
17
       commissions, of $1,787.50. Attached as Exhibit B is the Settlement Statement. Of those net
18
       proceeds, (i) $700 was transferred to the Barsanos as and for their exemption pursuant to
19
       A.R.S. §33-1125(2) and (ii) $1,087.50 was transmitted to the trust account of undersigned
20
       counsel for distribution to creditors in accordance with the Plan.
21
              4.     The Barsanos sold their treadmill for $350 cash.
22
              5.     Between July and October 2019, the Barsanos sold, through the RealReal.com,
23
       various designer handbags and other accessories, and thereafter received net proceeds from
24
       online sales totaling $26,597.98. This amount has been and is being transmitted to the trust
25
       account of undersigned counsel for distribution to creditors in accordance with the Plan.
26


                                                    -2-
     Case 2:17-bk-11887-BKM        Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21          Desc
                                    Main Document    Page 2 of 9
 1
             6.     I, undersigned counsel, hereby declare that the within and attached statements
 2
       are true to the best of my knowledge and belief.
 3
                    Dated as of November 12, 2019.
 4
                                                SCHNEIDER & ONOFRY, P.C.
 5
                                                By /s/ Brian N. Spector
 6                                                Brian N. Spector
                                                  3101 North Central Avenue, Suite 600
 7                                                Phoenix, Arizona 85012-2658
                                                  Attorneys for Debtors Barsano
 8

 9     …..
10
       …..
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                  -3-
     Case 2:17-bk-11887-BKM      Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21          Desc
                                  Main Document    Page 3 of 9
                           Exhibit A



Case 2:17-bk-11887-BKM   Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21   Desc
                          Main Document    Page 4 of 9
Case 2:17-bk-11887-BKM   Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21   Desc
                          Main Document    Page 5 of 9
Case 2:17-bk-11887-BKM   Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21   Desc
                          Main Document    Page 6 of 9
Case 2:17-bk-11887-BKM   Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21   Desc
                          Main Document    Page 7 of 9
                           Exhibit B

Case 2:17-bk-11887-BKM   Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21   Desc
                          Main Document    Page 8 of 9
Case 2:17-bk-11887-BKM   Doc 135 Filed 11/12/19 Entered 11/12/19 10:44:21   Desc
                          Main Document    Page 9 of 9
